--------------------------------------------------------------------------------


Exhibit 10.6

 
Daimler
Truck Financial


Amendment to Direct Purchase Money Loan and Security Agreement


    This Amendment to Direct Purchase Money Loan and Security Agreement
("Amendment") is by and between DCFS USA LLC, a Delaware limited liability
company ("Creditor") and Covenant Transport, Inc., a Tennessee corporation, CTG
Leasing Company, a Nevada corporation, Southern Refrigerated Transport, Inc., an
Arkansas corporation, Star Transportation, Inc., a Tennessee corporation
(individually and collectively, "Borrower") and amends all Direct Purchase Money
Loan and Security Agreements (Form Number TFFF1757SI) by and between Creditor
and Borrower ("Agreement").  The Agreement shall be amended as follows:


 
1.
Agreement:  Defined Terms.  All capitalized terms used herein and not otherwise
defined herein shall have the meanings set forth in the Agreement.  Except as
expressly modified hereby, all of the terms of the Agreement shall remain in
full force and effect.



 
2.
The "Disclosures Required under Illinois Law" paragraph of page 1 of the
Agreement shall be superseded by that certain Self Insurance Letter Agreement –
Retail (Physical Damage) of even date herewith executed by Borrower.



 
3.
Paragraph 5 shall be modified as follows:



 
a.
Clause (3) of the first sentence after "Equipment," shall be modified to
add:  "(other than those related to Tri-Pak units and Satellite Equipment)"



 
b.
Clause (a) of the second sentence, after "attached to the Equipment," shall be
modified to add "(except Tri-Pak units and Satellite Equipment)" and



 
c.
The following sentence shall be added after the last sentence:  "I will give
Creditor prior written notice in the event I change my business name or form, or
merge into any other entity."



 
4.
Paragraph 7 shall be modified as follows:



 
a.
Clause (1) of the first sentence, after "when due," shall be modified to
add"  ", provided Creditor provides notice to me and I fail to make payment
within five (5) business days from the date of receipt of said notice"



 
b.
Clause (4)(b) of the first sentence shall be deleted in its entirety; and



 
c.
Clause (8) of the first sentence shall be deleted in its entirety.



 
5.
Except as modified herein, the terms of the Agreement shall remain in full force
and effect.



Dated this 30 day of June, 2008


Covenant Transport, Inc., a Tennessee corporation
CTG Leasing Company, a Nevada corporation
               
By:
/s/ M. David Hughes
By:
/s/ M. David Hughes
Its:
Senior Vice President
Its:
Senior Vice President
       


 
 

--------------------------------------------------------------------------------

 

Daimler
Truck Financial






Southern Refrigerated Transport, Inc., an Arkansas corporation
Star Transportation, Inc., a Tennessee corporation
               
By:
/s/ M. David Hughes
By:
/s/ M. David Hughes
Its:
Senior Vice President
Its:
Senior Vice President
       
DCFS USA LLC, a Delaware limited liability company
                 
By:
 /s/ Michael D. Fate            
Its:
 Regional Credit Manager            

 
 
Back to Form 10-Q
[form10-q.htm]

